Title: From Benjamin Franklin to Elias Boudinot, 27 December 1783
From: Franklin, Benjamin
To: Boudinot, Elias


          
            Sir,
            Passy, Dec. 27. 1783.—
          
          Your two Letters to the Commissioners, dated at Princeton the 27th of October & 1st of November, and one to me of the first of November, came duly to Hand; Mr Adams saw the public Letters in England, Capt. Jones having landed with them at Plymouth. We thank you much for the Intelligence they contain. I am now alone here, Mr. Jay being at Bath, with Mr Laurens, and Mr Adams either in England or Holland: But I have written fully to the new President respecting the Instructions, &c. communicated with your Letters. And now, Sir, give me leave to congratulate you on the fortunate Events that have distinguish’d your Presidency, and on your honourable Retreat from it into private Life. The first well-improv’d may make us all happy, and

the last must make you so: for I can hardly conceive a happier Being than the Man, who, having been long laden with public Cares and fatigu’d by every-body’s Business, is allow’d to retire into the Bosom of his Family, and enjoy Otitum cum dignitate.
          With great & sincere Respect, I have the honour to be, Sir, Your most obedient & most humble Servant
          
            B Franklin
            Honble. Elias Boudinot Esqr
          
         
          Endorsed: Dr. B. Franklin Decr 24. 1783
        